743 N.W.2d 52 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Norma Mary ABRAHAM, Defendant-Appellant.
Docket No. 135108. COA No. 279561.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the September 5, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Macomb Circuit Court, and we REMAND this case to the trial court for resentencing. For the reasons stated in the Court of Appeals dissenting statement, and considering the particular circumstances of this case, the circuit court on remand is directed to either allow the defendant to withdraw her plea or resentence her to a minimum of 19 months.